 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany of whom,like themselves,have no direct contact with guestsTheir function in the operation of the hotel is not markedly differentfrom that of housekeeping and custodial employeesBoth groups areengaged in maintaining the hotel premises and facilities in clean andserviceable condition,to the end that the Employer may successfullycater to the needs and desires of its guests,and both groups workthroughout the hotelIn some instances the work performed bymaintenance employees and housemen is identical,and there is someinterchange between themOn the basis of the foregoing,we find thatthe employment interests of hotel maintenance employees are not,normally,sufficiently distinct from those of other employees as to com-pel their establishment in a separate bargaining unitAccordingly, asthe Employer's repair and maintenance employees do not meet theBoard's test for grouping as a separate craft, and as there is neither ahistory of bargaining in support of the requested unit, or an agree-ment between the Employer and the unions involved as to its appro-priateness,factors which we would consider as indicative of the prac-ticality and feasibility of such a unit and as warranting an exceptionto this general rule as to maintenance units in the hotel industry, wefind thatthe unit requested by the Operating Engineers is inappropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act VNeshall, therefore,dismiss thepetition in CaseNo 12-RC-461We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the ActAll employees at the Employer'sMiami Beach,Florida, hotel, in-cluding the housekeeping department,laundry, dining room, kitchendepartment,bar department(including food checkers and cashiers),telephone department,front service department,and repair and main-tenance department,but excluding all office and clerical employees,guards, and supervisors as defined in the Act[The Board dismissed the petition in Case No 12-RC-461 ][Text of Direction of Election omitted from publication ]Fullerton Publishing Company d/b/a Daily News TribuneandLos Angeles Newspaper Guild,Local No. 69,American News-paperGuild, AFL-CIO.Case No 21-CA.-3296November 23,1959DECISION AND ORDEROn June 9, 1959, Trial Examiner Martin S Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that the125 NLRB No 30 DAILY NEWS TRIBUNE261Respondent had engaged in certain unfair labor practices alleged inthe complaint to be in violation of Section 8 (a) (1) and (3) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and find's that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations 1 of the Trial Examiner.Like the Trial Examiner, we find that Fuller's discharge wasdiscriminatorily motivated.On October 20, 1958, Fuller attended aunion meeting and signed a union card.On October 27, 1958, Man-aging Editor Johnson of the Respondent, having heard a rumor ofunion activity among the employees, questioned Fuller concerning theunion activities of himself and of other employees.Fuller admittedhe had joined the Union but refused to divulge the names andactivities of other employees.On October 27 and 28, Johnson system-atically questioned other employees as to their -knowledge of unionactivities; lie questioned employee Hardy specifically about Fullersparticipation in such activities.Johnson learned from his investiga-tion that Fuller alone had signed a union card.On October 29, in themiddle of a pay period, and just before the impending November 4electionwhich he was scheduled to cover, Fuller was summarilydischarged.While the Respondent claims that the discharge was motivated byeconomic considerations and points to circulation, advertising lineage,and mechanical costs figures, the record shows that, at the time ofFuller's discharge, both circulation and advertising lineage were onthe increase and mechanical costs were decreasing.Also, almostsimultaneously with Fuller's discharge, a substantial number of theemployees in Fuller's department were given wage increases.A secondary reason given by Respondent for Fuller's discharge wasthe quality of Fuller's work.Suffice it to note, however, that only 2weeks before the discharge, Fuller was granted a $25 a month raise, tobe effective November 1, 1958.In view of the nature of the unfair labor practices committed, the commission bythe Respondent of similar and other unfair labor practices may be anticipated.Theremedy which we utilize in this case should be coextensive with the threat. It will there-fore be ordered that the Respondent cease and desist from infringing in any manner oRthe rights guaranteed in Section 7 of the Act.535828-60-Vol. 125-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, and upon the entire record, we find thatFuller was discharged because of his union activities and that theRespondent thereby violated Section 8 (a) (3) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, FullertonPublishing Company d/b/a Daily News Tribune, Fullerton, Cali-fornia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Los Angeles Newspaper Guild,Local No. 69, American Newspaper Guild. AFL-CIO, or in any otherlabor organization of its employees, by discriminating in regard tohire or tenure of employment, or any term or condition thereof, exceptto the extent permitted under Section 8(a) (3) of the Act.(b)Asking employees to inform Respondent as to progress ofunion organization, or interrogating employees concerning their unionactivities and questioning employees as to the identity of unionadherents, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Andrew Fuller immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice tohis seniority or other rights and privileges and make him whole forany loss of earnings suffered by reason of the discrimination againsthim in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social secur-ity payment records, timecards, personnel records and reports, andall other records necessary to determine the amounts of back pay dueunder the terms of this Order. DAILY NEWS TRIBUNE263(c)Post at its plant at Fullerton, California, copies of the noticeCopies of said notice, to beattached hereto marked "Appendix A." 2furnished by the Regional Director for the Twenty-first Region, shall,after being signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained for aperiod of 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activity on behalfof Los Angeles Newspaper Guild, Local No. 69, American News-paper Guild, AFL-CIO, or any other labor organization of ouremployees, by discriminating in any manner in regard to hire ortenure of employment, except to the extent permitted under Sec-tion 8 (a) (3) of the Act.WE WILL offer Andrew Fuller immediate and full reinstate-md'nt to his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privileges, and we-willmake him whole for any loss of pay suffered as a result ofour discrimination against him.WE WILL NOT ask employees to inform us as to the progress ofunion organization or interrogate employees concerning theirunion activities and question employees as to the identity of unionadherents in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form, join, or assist Los Angeles Newspaper Guild,Local No. 69, American Newspaper Guild, AFL-CIO, to bargain,collectively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collective bargain- 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDing or other mutual aid or protection, and to refrain from any orall such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain, or refrain from be-coming or remaining, members of the above-named or any other labororganization, except as provided under Section 8(a) (3) of the Act.FULLERTON PUBLISHING COMPANYd/b/a DAILY NEWS TRIBUNE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard at Los Angeles, California,.on March 23, 24, and 25, 1959, pursuant to a complaint of the General Counseland an answer by Respondent, Fullerton Publishing Company d/b/a Daily News-Tribune.The issues litigated were whether Respondent engaged in certain conductviolative of Section 8(a)(1) and (3) of the Act.The parties waived oral argument.and have duly submitted briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTFullerton Publishing Company d/b/a Daily News Tribune is a California corpora-tion with its principal office at Fullerton, California, where it is engaged in thepublishing of a daily newspaper.During the year 1958, Respondent's gross volumeof business was in excess of $200,000, and I find that its operations affect commerce.Belleville Employing Printers,122 NLRB 350.H. THE LABOR ORGANIZATION INVOLVEDLos Angeles Newspaper Guild,LocalNo. 69, American NewspaperGuild, AFL-CIO, is a labor organization admitting to membership the employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The issues; interference, restraint, and coercionIn October 1958 the Guild commenced organizational activities among the previ-ously unorganized employees of Respondent's news department.This departmentisheaded by Managing Editor Leif Johnson, who then had 12 employees underhis general supervision; not directly involved herein were the other departments of'the newspaper such as the composing room, pressroom, business office, and circula-tion and advertising departments.These other departments are headed by super-visory officials substantially on a par with Johnson.The 12 employees on Johnson's staff included two general assignment reporters,a telegraph or wire editor, a feature writer, a sports editor, a reporter assigned to thesports editor, and two women's department editors.Also included was complainantAndrew Fuller, the county editor, and two reporters attached to him.An issueherein is whether Fuller was a supervisory employee under the Act, specifically in,his relationship with the two county reporters. DAILY NEWS TRIBUNE265A primary issue is the discharge of Fuller by Respondent on October 29, 1958.The General Counsel contends that the discharge resulted from his union activities,whereas Respondent alleges that Fuller was released primarily for economic consid-erations and secondarily for work which in part was unsatisfactory.The complaintfurther alleges that Johnson engaged in unlawful interrogation of employees andsolicited information on union activities during the period from October 27 through30, 1958.During October, Fuller was approached by one of his coworkers, Margaret Burrell,and was informed that the Union was interested in organizing the employees ofRespondent.He attended several meetings including one on October 20.Thislastmeeting was also attended by Burrell, by another employee, Sports Editor StanJones, and by Sidney Meenes, an organizer for the Guild.Fuller signed a card andpaid his initiation fee on this occasion and those employees present agreed to considerthe organization of a unit at Respondent.Managing Editor Johnson testified that in the latter part of October, BusinessManager Long mentioned that he had heard a rumor to the effect that there wasdiscussion of the Union among the employees. In an attempt to verify the rumor,Johnson proceeded to interrogate a number of the male employees of his depart-ment during the next few days.He admittedly continued from one to the nextin this manner because, as he put it, some had heard of the Union and some had not.Johnson testified that Fuller was the only one in the office at the time Long passedon this information to him and as a result he spoke initially with Fuller.As thistalk with Fuller took place during the afternoon of October 27, 3 find that Johnsonlearned of the union activity at that time. Johnson summoned Fuller to an areawhere it was feasible to hold an undisturbed conversation.He then stated, accordingto Fuller, and I find, "Andy, I want an honest answer from you.We have heardsome reports about the Guild being after you."Fuller admitted that he was a mem-ber of the Guild. Johnson asked when this had come about and Fuller replied,"Just recently."Johnson asked why he had joined and Fuller stated that he ad-mired what the Guild "stands for and think it is a good thing."Johnson asked whether someone on the staff of Respondent or an outsider wastrying to organize the staff.He also asked when Fuller had joined and who elseon the staff was involved.Fuller uniformly replied that he ought not to discussthismatter with Johnson. Johnson then suggested that in loyalty to RespondentFuller should supply this information instead of displaying loyalty to the Guild.Fuller responded that he was not disloyal to the paper but that he did not feel freeto divulge this information to Respondent. Johnson then stated that Respondentdid not "like the idea of the Guild being there" because it created dissension betweenRespondent and its employees, particularly so at a time when Respondent wasplanning construction of a new plant as well as the giving of pay raises to the staff.He expressed regret that Fuller could not give him more information and thankedhim for that which he had furnished.'Sports Editor Stan Jones then entered the office and Johnson spoke with him,directly after his talk with Fuller.He testified that he told Jones there had beentalk about the Guild and asked if he had heard any discussion on the topic. Jonesadmitted that he had heard some of the employees discussing the Guild. Johnsonoriginally testified that he did not ask Jones to name those who were discussingthe Guild although he did admit that several names were mentioned.He latertestified that he "may have" asked Jones who had been discussing the Union butbelieved that Jones had volunteered the names. Still later, Johnson admitted that"I asked him who had been talking of the Guild," and that Jones then submitted four1 Johnson's briefer version of the talk was not in substantial conflict with that ofFuller.He admitted asking Fuller if he had heard any discussion of the Guild.Fullerallegedly admitted having a card but stated that he knew of no organizational activityand that he had nothing against the paper. Johnson asked how he happened to join theGuild and what was wrong. Fuller replied that lie was sympathetic to labor unions.Some discussion followed which Johnson did not specifically recall except that he In-quired whether Fuller was displeased with office facilities or with a pay raise he hadbeen promised on or about October 17, effective November 1.The conversation endedwith Johnson telling Fuller that union membership was an individual's prerogative.Significant here, as in the other talks described below, is the fact that Johnson admittedlywas somewhat uncertain as to precisely what he said to each employee.Furthermore,his testimony, particularly when testifying initially for the General Counsel, was markedby vagueness and a poor recollection.He frequently prefaced his remarks by a statementthat he might have made a particular statement.Accordingly, Fuller's testimony hasbeen credited herein as a more reliable reflection of what was actually said. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnames, namely Fuller and three others, Keller, Portley, and Burrell. I find thatJohnson did ask Jones for the names on this occasion.Jones also told Johnson that a representative of the Guild had spoken with him.Johnson asked Jones what the difficulty was and Jones replied that it would bepleasant to receive "$122 a week."This was manifestly -a reference to the Guildscale and Johnson so construed it. Jones also referred to inadequate facilities inthe office and Johnson replied that Respondent had plans for a new building.Themeeting ended and, according to Johnson, "I may have mentioned to Stan [Jones]if the heard anything, to let me know.. .. "On the evening of the same day, Johnson telephoned Reporter Donald Keller athis home.He admittedly asked if Keller had heard of any Guild activities at theoffice and Keller replied that he had not.Keller testified, and I find, that at the endof the conversation Johnson asked him to advise him of any developments in thisarea and that he, Keller, agreed to do so.As will appear, Keller did precisely thatseveral days later.On the following day, October 28, Johnson engaged Reporter Dave Roque in aconversation.He told Roque that a rumor was prevalent of union discussions inthe shop and asked if Roque had heard anything about them. Roque replied in thenegative.Johnson spoke in identical fashion that day with John Mihalaros, a reporter inthe newsroom. In response to Johnson's query, Mihalaros stated that he had heardabout the union activities and that there was some Guild talk.According toJohnson,Mihalaros might have stated that he, Mihalaros, had been approachedabout the Guild.On October 27 or 28, Johnson had a conversation with Donald Hardy, wire editorin the newsroom.According to Hardy, and I so find, Johnson stopped him in theshop and asked him if he "had heard anything about Andy [Fuller] and the Guild."Hardy replied that Fuller had told him he had joined the Guild and that this wasthe extent of his, Hardy's, knowledge.2On October 28, Union Organizer Meenes and Stanley Jones, the sports editor,came to the home of Keller.Meenes explained the benefits of union organizationand Keller agreed to consider the matter.On October 30, Keller, as he testified,and proceeding in accordance with Johnson's request of October 27 that he keephim posted, informed Johnson of the visit by the Guild representative and said thatliterature had been left at his home. Johnson made no reply on this occasion.Jones, according to Johnson. telephoned within ia couple of days after October 29,referred to a union meeting scheduled for that evening, and asked whether he shouldattend.Johnson told him to use his own judgment.As noted, Johnson admittedthat he might have previously told Jones to let him know if he heard anything further.Mihalaros also reported to Johnson at about this time that he had attended a meet-ing with union representatives but further that he was not interested in joining.B. The discharge of Andrew Fuller1.The factsAndrew Fuller entered the employ of Respondent in October 1957 as county editor,a position he held until his discharge on October 29, 1958.About 2 weeks beforehis discharge he requested a pay raise from Managing Editor Johnson.The latterreplied that he would think it over and 2 or 3 days later informed Fuller that hewas granted a $25 a month raise effective on November 1, 1958.As set forth,Fuller signed a union card and paid an initiation fee on or about October 20.He,aswell as other employees, was questioned by Johnson concerning this topic, asdetailed above.Respondent normally holds a staff meeting of department heads on Friday morn-ings.The meeting during the week commencing Monday, October 27, was held onWednesday morning, October 29, 1958, because, according to Johnson, Editor andPublisher Edgar Elfstrom was scheduled to be out of town on that Friday.At this2 Johnson claimed that this was a telephone conversation,thathe asked Hardy if hehad heard anything of union activities in the plant,and that Hardy volunteered thatFuller had told him several weeks earlier he had a card.This being after his talk withFuller,Johnson conceded that he might have mentioned to Hardy that Fuller had previ-ously told him, Johnson,that he had a card and that he might have had other talks withHardy.The testimony of Hardy, who is still in Respondent's employ,impresses me asthe morereliable,in view of considerations previously expressed herein,and has thereforebeen credited. DAILY NEWS TRIBUNE267meeting,interalia,Elfstrom allegedly instructed Johnson to reduce the staff of thenewsdepartment by two persons because the news department payroll was too high.No names were used and it does not appear that Johnson was instructed to reducethe payroll by any specific figure in terms of dollars.Elfstrom left the choice ofthe two employees to Johnson who decided shortly after the meeting that Fuller andMargaret Burrell, a feature writer who originally introduced Fuller to the Union,could best be spared. Johnson then conveyed his decision to Fuller and Burrellseparately.According to Johnson, the two employees knew of their selection fordischarge before Elfstrom did.Fuller and Johnson are in substantial agreement that Johnson told Fuller thatthe paper's economic position was bad because of a drop in advertising revenue andthat the payrolls were higher than ever.This was set forth as the primary reasonfor the reduction in force.He also told Fuller that although his performance wasgood in most respects, it had not been up to par in some.However he stressedthe fact then, as does Respondent herein, that this was not the primary reason forthe termination of Fuller.It is clear and I find, that according to Respondent, Fuller was terminatedprimarily for economic reasons.Hence it becomes unnecessary to consider in detailthe purported secondary reason for his termination because it is clear, on Respon-dent's theory of the case, that but for the economic crisis Fuller would not have beenterminated.2.Alleged supervisory statusRespondent has contended that Fuller was a supervisor and therefore not pro-tected under Section 8(a) (3) of the Act.A preponderance of the evidence disclosesthat Fuller did not possess the attributes of a supervisor within the meaning of Sec-tion 2 (11) of the Act.Respondent's news department headed by Johnson consisted of 12 persons.Thosedesignated as editors included a wire or telegraph editor, a sports editor, two women'seditors, one of whom was also known as the club editor, and the county editor,Fuller.With the exception of the women's editors, all members of the news de-partment operated from desks located within a few feet of each other and of Johnson.As county editor, Fuller's duties included the reporting of news, in the same man-ner as the other reporters; the writing of a column; preparation of a women's feature;editing; and processing the news copy of two suburban reporters in the department.He also coordinated coverage by these two reporters and himself of local news insurrounding towns.His responsibility as county editor was primarily to preparenews stories for use on the county page, an interior page devoted to local rather thanState,National, orWorld news.Almost all of these stories were consideredroutine by Respondent.When a local story appeared to be of particular interest,Fuller would notify Johnson and the latter would then decide whether it meritedtreatment on the front page. If he so decided, Johnson proceeded to edit the storyand would then submit it to the wire editor who handled the front page for headlinewriting and for position on the page.At the time material herein, two suburban reporterswere assignedtoFuller.They had certain routine beats to cover, such as police records and city councilmeetings.When special events or activities came up in their geographic territory,Fuller was responsible for insuring that a reporter covered the event.Fuller ad-mitted herein .that if one of the two reporters fell down onan assignmenthe, Fuller,would point out the error of his ways to the offender;on occasionsJohnson wouldalso instruct Fuller to do so.It is uncontroverted that Fuller never hired, laid off, discharged, or disciplinedany employees, nor did he recommend such action. In fact, during Fuller's tenureon the paper Respondent on three occasions hired suburban reporters to work withFuller.These employees were interviewed and hired by Johnsonand in no casewas Fuller even consulted.His first knowledge of the hiring came when Johnsonintroduced him to the newly hired employee.A similar pattern was followedwhen Respondent terminated a suburban reporter who worked with Fuller.Fullerwas not consulted prior to the termination and he learned of the fact from thereporter as well as from Johnson at about the time that the reporter was leaving.While there is evidence that on one occasion Fuller gave an employeesome timeoff, the facts are that a suburban reporter informed Fuller one afternoon that hewas ill; that Johnson wasnot inthe office at the time; and that Fuller told him hemightaswell gohome.This involved approximately I hour's absence.Fulleruncontrovertedly testified that had Johnson been present he, Fuller, would havereferred the employee to Johnson.As is apparent, this is at bestan isolated andminor incident. SeeThe Daily Review, Inc.,111 NLRB 763. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, slightly over one-half of Fuller's duties or time involved the gathering ofnews just like any other reporter.The remainder of the time was spent at hisdesk reading copy and rewriting it.His duties as county editor involved thehandling of routine country news and anything potentially other than routine wasreferred to Johnson who decided whether it was routine or not and then handledit personally if he decided the story so warranted.3Fuller's alleged direction of the two suburban reporters involved responsibility forseeing that stories were covered and at the most may be likened to the duties of aleadman. SeeThe PeoriaJournal Star, Inc.,117 NLRB 708, 709-712,andGreens-boro News Company,Inc.,85 NLRB54, 55.Thisdepartment of 12 was dividedbetween 6 who had the title of editor and 6 who did not.While the respective editorswere not all paid in the same manner,there is evidence that the sports editor, Jones,received more money than Fuller and that a reporter,included among the 12, wasassigned to Jones.The wire editor,Hardy, received more than Fuller did and thefeature writer,Burrell, received the same pay as Fuller.Respondent makes no contention as to the supervisory status of these othereditors, but if Fuller was a supervisor it would logically follow that the other editorsalso were,in view of the pay scales.This would leave the department with twogroups of employees,six supervisors and six rank-and-file employees,hardly a ten-able result with one supervisor for every rank-and-file employee, and a departurefrom the customary supervisor-employee numerical ratio.SeeWestinghouse AirBrake Company, Union Switch & Signal Division(Supplemental Decision), 123NLRB 859;Pennsylvania Power& Light Company,122NLRB293;AmericanRadiator& StandardSanitary Corporation,119 NLRB1715, 1718;Saginaw FurnitureShops, Inc.,118NLRB 421;United States Gypsum Company,116 NLRB 1140,1144;andGirdler Co., et al.,115NLRB 726, 729.I find in view of all the fore-going considerations that Andrew Fuller was an employee and not a supervisorwithin the meaning of the Act.N.L.R.B. v. Swift&Company,240F. 2d 65 (C.A.9); andPrecision Fabricatorsv.N.L.R.B.,204 F. 2d 567 (C.A. 2).C. Analysis and conclusionsAs set forth, Fuller signed a union card and attended a meeting of union sympa-thizers on or about October 20, 1958.On October 27, Managing Editor Johnsonasked Fuller if reports that he was involved with the Guild were true, and Fuller ad-mitted that he had recently joined.Fuller then refused to comply with Johnson'srequest that he advise him who on the staff of the paper was involved.Johnson immediately thereafter queried Sports Editor Jones as to who on thepaper was interested in the Guild. Jones furnished him with four names, includingthat of Fuller. Johnson also proceeded on October 27 and 28 to question employeesKeller, Roque, and Mihalaros of the news department concerning Guild discussionsamong employees of the paper.Finally Johnson specifically askedWire EditorDonald Hardy if he had heard anything about Fuller and the Guild, and Hardyreplied that he had heard Fuller had joined.All of these discussions took place onOctober 27 and 28, and on the following day, October 29, Fuller was discharged.Respondent has introduced considerable evidence in support of its claim that Fullerwas discharged on October 29 as the result of a decision to reduce salary costs inthe news department.This testimony may be summarized as follows.According toPublisher Edgar Elfstrom, the rate of growth of Respondent's circulation had sloweddown considerably in 1958.The record supports this claim as well as the claim thatcirculation had slumped during the summer months as it customarily did. It is tobe noted, however, that the September 1958 circulation increased slightly over thatof the previous month and that the October 1958 circulation increased, in turn,over that of September. It is further to be noted that September and October 1958circulation figures were substantially in excess of the figures for the correspondingmonths of the previous year.Elfstrom also testified that advertising lineage in 1958 was decreasing.He claimedthat the figures for the first 9 months in 1958 were less than the figures for the corre-sponding period in 1957, and that this indicated the need for action on his part toeither increase lineage or reduce costs.This resulted from a drop in advertisingstarting approximately in February 1958 caused by several reasons, including mergersof retail food stores, less advertising, and either the discontinuance or reductionof advertisements by accounts.While the figures introduced in evidence support3In one statement given prior to the hearing Fuller stated that an employee was underhis "supervision."Not only was this Fuller's conclusion, but the pertinent facts withrespect thereto, as set forth herein, are consistent with the conclusions reached below. DAILY NEWS TRIBUNE269this claim by Elfstrom, it is to be noted that the figures on advertising lineage areavailable to Respondent at the end of each month and that the September 1958 line-age increased over the August figures in contrast to those months in 1957.In June and July 1958 Respondent took steps to reduce its mechanical costs.This economy was accomplished by reducing the hours worked by part-time employ-ees in the mechanical department; no full-time employees were eliminated, however.Paradoxically, as will appear below, it was during this same summer period thatElfstrom discussed with Johnson and approved a plan to give wage increases tothe news department employees later that year.The record discloses that all policy decisions are made by Elfstrom who testifiedthat the matter concerning economy in the news department came to a head onWednesday, October 29.Normally staff meetings of department heads are heldby Elfstrom on Fridays. Because he was scheduled to be absent on Friday, October31, and, after considering the matter over the previous weekend, Elfstrom decidedto set up the next meeting for Wednesday, October 29.He referred to the rising costsituation and directedManaging Editor Johnson to eliminate two employees fromhis department.Elfstrom did not specify anyone by name; nor did he make referenceto any salary figure that was to be saved.He merely referred to two jobs and leftthe selection of personnel to Johnson.He also directed that the advertising depart-ment be reduced by two employees; here as well he did not name anyone. Elfstromconceded that during previous months he and Johnson had regularly discussedpersonnel by name,and the record warrants an inference that he was substantiallyfamiliar with the personnel of this small newspaper.After the conclusion of this meeting, Johnson promptly spoke separately withFuller and feature writer, Margaret Burrell.He testified that he told Fuller certaineconomies were necessary and the news staff was to be reduced by two people.Because Johnson had handled the county editor's job in the past, he, Johnson, feltthat this post could be eliminated without any great impact on the paper.Whilereferring to certain deficiencies in Fuller's work, he stressed that the principal reasonwas the economy move and offered to help Fuller relocate with another paper.Burrellwas discharged for substantially the same reasons relating to economy.Johnson testified that the Fuller position had not been filled, that the vacancy stillexists, and that he still fills the job.There are a number of factors which support the position of the General Counselherein, that this discharge of Fuller was discriminatorily motivated:(1)Despite the alleged economy drive Elfstrom and Johnson made plans during:the summer to grant wage increases to a substantial number of news departmentemployees.(2)Fuller had requested a wage increase about 2 weeks before his discharge andwas told several days later, on or about October 17, that he would be given a wageincrease on November 1. Johnson, at the time of the request, had told Fuller hewanted several days to think it over and then after this interval announced thefavorable result to Fuller.Presumably this was given due consideration by Johnsonif not by Elfstrom, and further, this was hardly a move consistent with an economydrive.(3)Even more significant is the fact that Respondent proceeded almost simul-taneously with the discharge of Fuller and the others, to grant wage increases to 7of the 12 members of the news department. Fuller and one other employee werepromised raises about 2 weeks prior to the Fuller discharge, and five others weregiven raises at the time of Fuller's discharge or within several days thereafter.Obvi-ously this is a rather large percentage for a department of 12 which had beendesignated for some months for a reduction in payroll costs.This is highlighted bythe fact that there is no evidence that the five recipients requested these raises.(4)Discharged along with Fuller was feature writer Burrell who received ap-proximately $400 monthly.A portion of her duties included the writing of anadvice column.Johnson proceeded to handle the column for 2 or 3 weeks and thenhired a former employee who had previously handled this column to handle it at$100 a month, apparently on a part-time basis.Again, this is hardly consistent withan economy drive, and more particularly there is no evidence that the part-time workwas offered to Burrell.(5)Respondent conceded that Fuller was an excellent reporter but claimed thatitdid not offer him work as a reporter because this would involve an appreciablereduction in pay and would have created a morale problem for him and possiblyfor other staff members. I fail to see the possible morale problem for other staffmembers, but the fact is that Fuller was not given the opportunity to accept orreject the other work.Moreover one of the suburban reporters junior to Fullerreceived $375 a month just $25 less than Fuller's salary, hardly an appreciable differ- 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDence.And there is no evidence that Respondent hesitated because of morale con-sideration to reduce the hours andpayof several mechanical department employeesin the summer of 1958 when its economy drive allegedly started.(6) It is deemed unnecessary to dwell on the second reason for Fuller's selection,his alleged inefficiency in certain respects, because the fact is that he was promised araise effective November 1.More significantly, on the very day before the discharge,Johnson held a meeting of the news department staff and discussed coverage of theimpending November 4 election.This election, as Johnson conceded, required useof the entire male news staff, and they discussed the work to be performed by Fullerand the others.Again, this is hardly an indication that Fuller's discharge was underconsideration for unsatisfactory performance.(7)The impending election and the heavy burden imposed upon the staff thereby,presumably with the knowledge of the editor and publisher, only serves to highlightthe haste with which the discharge was undertaken.Economy moves had allegedlybeen underway and partly carried out for many months.Yet at this critical time akey employee, in fact one claimed by Respondent to have held a key supervisorialpost, was terminated without notice, although he was given 2 weeks' vacation pay.This also is marked by the curious fact that, according to Johnson, two employees ofthe news department were discharged and were notified thereof by Johnson beforeElfstrom even knew their identities.And although Elfstrom never rejected Johnson'spersonnel recommendations, according to Johnson, the record is silent as to John-son's taking up with Elfstrom the problem that Fuller's termination posed with re-spect to the imminent election.(8)As for the two employees allegedly eliminated from the advertising depart-ment, one of the two, Hood, was discharged for cause earlier on the morning ofOctober 29, specifically for reporting to work late on the previous day.Accordingto Elfstrom, he did not know this on October 29 when he announced his decisionto his staff of supervisors.The other, a Mrs. Coombs, was kept for several days towind up some work and then released.No claim is made that Coombs' work was ofa more serious nature than the contemplated election coverage on November 4 byFuller.Moreover, Coombs was later rehired in another post to replace an employeewho had resigned.There is no evidence that this created any morale considerationsas that envisaged had Fuller been transferred to the post of reporter.(9)One notes the haste with which Fuller was terminated in midweek and paid offthe same day. Payday was customarily every other Friday for the pay period endingthe previous Wednesday.The only nondiscriminatory reason readily apparent forsuch haste would appear to be an economic one and this is belied by the manycontemporaneous raises as well as the fact that Coombs was kept on for several daysto finish some work, not claimed to be more vital than coverage of the election.Alsonoted is the fact that page costs, a factor relied upon by Respondent, dropped sub-stantially in October from September and September costs were lower than those ofthe previous month.In view of all the foregoing considerations and the lack of substance toRespondent's reasons for the discharge, I am persuaded that a preponderance of theevidence supports the position of General Counsel herein, that the alleged economymotive for the discharge of Fuller was a pretext and was not the true reason for hisdischarge.As for the true motive, one is immediately struck by the fact that Fuller's dischargeoccurred but 2 days after Respondent's managing editor had systematically interro-gatedmost of the employees of his department to ascertain the extent of Guildorganization and the names of those discussing the Guild and had heard that Fulleralone had signed a card, although the names of several were given as interested inunion organization.Indeed Johnson singled out Fuller for special attention byasking him about his Guild activities and by questioning Hardy as to whether hehad heard anything about Fuller and the Guild.This is not to say that it was not Respondent's prerogative to eliminate the positionof county editor for nondiscriminatory reasons. It is to say that on this record theevidence preponderates that Fuller was discharged as county editor because of hisunion activities.Ifind that by discharging Andrew Fuller on October 29, 1958,Respondent has discriminated with respect to the hire and tenure of employees withinthe meaning of Section 8(a)(3) of the Act and that by such conduct Respondenthas interfered with, restrained, and coerced its employees within the meaning ofSection 8 (a) (1) of the Act.I further find that in the context of this case Johnson's statements to his employeeswould logically tend to coerce them in their union activities, particularly where theywere promptly followed by the discharge of an employee whose name was divulgedin these incidents.I find that by questioning employees as to whether they were F. C. HUYCK & SONS271interested in the Guild, asking employees who was interested in or discussing theGuild, asking employees if they had joined the Guild and by asking employees tokeep Respondent posted on the progress of union organization, Respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act within the meaning of Section 8(a) (1) thereof.N.L.R.B. v.Midwestern Instruments, Inc.,264 F. 2d 829 (C.A. 10), decidedMarch 6, 1959;N.L.R.B. v. Syracuse Color Press, Inc.,209 F. 2d 596 (C.A. 2), cert.-denied 347 U.S. 966;Edmont Manufacturing Company,120 NLRB525; CaliforniaTextileMills,120 NLRB 1245; andEmma Gilbert, et al., d/b/a A. L. GilbertCompany,110 NLRB 2067, 2071.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its operations set forth in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfair laborpractices,I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has discriminated with respect to the hire andtenure of employment of Andrew Fuller. I shall,therefore,recommend thatRespondent offer Fuller immediate and full reinstatement to his former positionwithout prejudice to seniority or other rights and privileges.SeeThe Chase Na-tional Bank of theCity of New York,San Juan,PuertoRico,Branch,65 NLRB827.4I shall further recommend that Respondent make him whole for any lossof pay suffered by reason of the discrimination against him.Said loss of pay, basedupon earnings which he normally would have earned from the date of the discrimina-tion to the date of the offer of reinstatement,less net earnings,shall be computed inthe manner established by the Board in F. W.Woolworth Company,90 NLRB 289.SeeN.L.R.B. v. Seven-Up BottlingCompanyofMiami, Inc.,344 U.S. 344.On the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.LosAngelesNewspaper Guild, Local No. 69, American Newspaper Guild,AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.2.Fullerton Publishing Company d/b/a Daily News Tribune, is an employerwithin the meaning of Section 2(2) of the Act.3.By discriminating in regard to the hire and tenure of employment of AndrewFuller, thereby discouraging membership in a labor organization,Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By interfering with,restraining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]IThe sense of this orderis that Fullerbe offered his job as county editor,if it stillexists,and, if not,a substantially equivalent position.F. C. Huyck&SonsandUnited Textile `Yorkers of America,AFL-CIO.Case No. 10-CA-3746.November 23, 1959DECISION AND ORDEROn June 25,1959, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that F. C.Huyck & Sons, herein referred to as Respondent, had engaged in and125 NLRB No. 34.